


Exhibit 10.36




DTA Liability Discharge Agreement


This agreement is made and entered into as of January 20th, 2012 (the “Effective
Date”) among Wells Timberland REIT, Inc. (the “REIT”) and Wells Timberland
Operating Partnership, L.P. (the “Operating Partnership”) on behalf of
themselves and their subsidiaries (collectively, the “Company”), and Wells
Timberland Management Organization, LLC (the “Wells TIMO”).


WHEREAS, the Company had incurred liabilities to Wells TIMO, in the amount of
approximately $25.1 million as of December 31, 2011 as listed on Exhibit A to
this agreement, consisting of accrued but unpaid advisory fees and expense
reimbursements (“DTA Liability”) pursuant to the terms of the advisory agreement
by and among the Company and Wells TIMO, as it has been amended from time to
time.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby,
Wells TIMO hereby discharges the DTA Liability in full as of the Effective Date,
and the Company acknowledges such discharge by Wells TIMO.


IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
Effective Date.


Wells Timberland Management Organization, LLC
 
By:
/s/ Brian Davis
 
Name:
Brian Davis
 
Title:
Chief Financial Officer





Wells Timberland REIT, Inc.
 
By:
/s/ Douglas Williams
 
Name:
Douglas Williams
 
Title:
Executive Vice President







Wells Timberland Operating Partnership L.P.
By: Wells Timberland REIT, Inc., its general partner
 
By:
/s/ Douglas Williams
 
Name:
Douglas Williams
 
Title:
Executive Vice President







--------------------------------------------------------------------------------




EXHIBIT A




Wells Timberland REIT, Inc. and Subsidiaries
DTA Liability Balance
December 31, 2011




 
 
Balance as of
 
 
12/31/2011
 
 
 
Asset Management Fees
$
13,607,839.02


Administrative Expense Reimbursements
 
11,326,010.15


Contingent expense reimbursements abatement
 
(910,000
)
Operating Expense Reimbursements
 
1,067,692.10


 
$
25,091,541.27













